Citation Nr: 0118689	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in March 1995.  That decision denied the 
veteran's claims of entitlement to a disability rating 
greater than 50 percent for post traumatic stress disorder 
(PTSD).  The denial of the increased rating was duly 
appealed.

In a September 1994 rating decision, the RO increased the 
veteran's disability rating for PTSD to 50 percent.  That 
month, the RO notified the veteran of the adverse decision 
and of his appellate rights.  The veteran filed a notice of 
disagreement with the decision within one year, but he did 
not perfect the appeal within one year of the date of 
notification or 60 days from the receipt of the statement of 
the case. As such, the September 1994 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (1996).

The veteran did perfect his appeal with a March 1995 rating 
decision that continued the 50 percent rating.  See 38 C.F.R. 
§§ 20.302(a), 20.305(a) (1994).

The RO increased the veteran's disability rating to 70 
percent, effective March 1994, in a January 2001 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained.

2.  The veteran's service-connected PTSD is currently 
manifested by nightmares, flashbacks, irritability, an 
inability to control anger, trouble sleeping, and depression.  
He also experiences guilt, loss of energy and concentration, 
and suicidal ideations.  It also produces the demonstrable 
inability to obtain or retain employment.


CONCLUSIONS OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met. 38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.340, 4.7, 4.130 Diagnostic Code 
(DC) 9411 (2000); 38 C.F.R. § 4.132, DC 9411 (effective 
before November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
schedular rating for his PTSD.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7.

The veteran's PTSD is evaluated under Diagnostic Code 9411.  
The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, retroactive application of the revised regulations 
before November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, in this case, impairment 
resulting from PTSD before November 7, 1996 must be must be 
evaluated utilizing the older criteria only.

Formerly, the Schedule provided for the assignment of a 100 
percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97-99 (1994).  A 70 percent evaluation was 
assigned when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).

Under the new criteria, effective after November 7, 1996, the 
veteran's PTSD is rated pursuant to the general rating 
criteria for mental disorders.  38 C.F.R. § 4.130.  A 100 
percent rating is appropriate with total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is appropriate with 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Factual Background

Initially, the Board finds that all relevant evidence has 
been obtained and that the duty to assist the claimant is 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98(2000) (to be 
codified at 38 U.S.C. 5103A).  All identified treatment 
records have been obtained and the veteran has been provided 
with the relevant law and regulations governing the 
evaluation of his disability.  

The veteran was hospitalized by VA several times for 
psychiatric treatment after his separation from service 
through the 1980's.  More recently, the veteran was examined 
by VA for compensation purposes in September 1989.  He was 
noted to have a long history of social avoidant behaviors 
seen as egodystonic and associated with some sense of 
increased anxiety and apprehension.  He had used alcohol 
abusively but had been abstinent for almost two years.

His combat experiences in Korea had an intrusive nature.  He 
had daily memories of traumatic events during the war.  He 
had episodes of depersonalization and dissociation and had 
behaved as if he was back in a combat situation.  By the 
veteran's report, this had happened twice in the last 20 
years, with the most recent in early 1988.  He startled 
easily and was rather jumpy and anxious.  The diagnosis was 
PTSD with a GAF of 55.

A social industrial survey was performed in November 1991.  
The veteran was noted to have been discharged from a VA 
domiciliary in February 1990.  He had been employed at a 
barbershop.  He could not stand to work there for more than a 
few months.  The shop had been across from the bus terminal 
where the veteran was bothered by street people and 
transients that he found difficult to deal with.  He had then 
moved to a barbershop in a mall.  He described his work as 
"working only to survive.  I'm a washout."  His gross 
salary was $240 per week not counting his chair rental of 
$80.  He had no friends from work.

At times, he was greatly bothered when former war veterans 
were sitting in his chair and recounted their memories or 
compared different wars.  During such times, he just listened 
and considered this part of the job.  There were triggers 
that could lead to arguments with customers:  their raising 
their voices, their appearing to force their opinions on him.  
At great discomfort, the veteran often restrained himself and 
avoided doing either of those in return.  He would like to go 
to school or enter a new type of work, but felt he could not 
afford it.  He feared loss of his job would lead to a return 
to a homeless/transient life-style or being 
institutionalized.  He felt he was building up a lot of 
pressure inside with no release and was "getting ready to 
run" as before.

The veteran had continued a pattern of social isolation and 
withdrawal for years.  He had no friends.  He had no hobbies 
or other interests.  He spent much of his time reading self 
help books introspectively, likely thinking that this might 
help him understand himself better but at times it made him 
more depressed.

In summary, the veteran was noted to have become re-employed 
as a barber since his discharge from the VA domiciliary.  He 
continued to suffer from several PTSD symptoms.  His 
continued social isolation/withdrawal, self-consciousness and 
feeling guilty around and avoiding people suggest definite 
impairment and ability to establish relationships and reduced 
initiative, flexibility, efficiency, and reliability in work 
and social-leisure relationships.  Although his 
dreams/nightmares had subsided somewhat years ago, he had 
regular daily intrusive thoughts, periodic suicidal ideation, 
emotional constriction, survival guilt, and seemed 
jumpy/nervous.  He was socially avoidant and alienated.  His 
memory and concentration also seemed impaired, especially 
relative to his past history of war experiences.  He was 
severely limited in his ability to talk about his related 
experiences, which might be a form of self-punishment.  He 
had difficulty with anger, though not readily apparent, by 
his need for emotional over-control/suppression.  He avoided 
media war coverage.  He retired relatively early each night 
but got only three or four hours of sleep.

A VA psychiatric examiner noted, in November 1991, that the 
veteran's PTSD had overt chronic anxiety and severely 
psychophysiological aspects including gastrointestinal and 
salivary.  There was severe social impairment.  Industrial 
impairment was estimated as moderate or mild, in that the 
veteran was able to work, but suffered considerable social 
anxiety in his trade as a barber.

The veteran was hospitalized for thirty-three days in January 
and February of 1993.  He was noted to have adjustment 
disorder and PTSD with a GAF in the past of 51 and presently 
of 60.  He was noted to be "employable for menial job of his 
choice."

The veteran was hospitalized at VA from November 1993 to 
February 1994.  His discharge diagnoses were PTSD, chronic; 
dysthymia with history of major depression, recurrent; and 
substance abuse, inactive.  His GAF was 21.  The veteran 
presented with the full syndrome of PTSD with emphasis on 
intrusive and ruminative thoughts, depression, suicidal 
feelings, panic states, elevated anxiety, isolation, high 
levels of reactivity, emotional numbing, and elevated arousal 
symptomatology.  Residual symptoms at the time of discharge 
included continual problems with anger management, 
depression, emotional numbing, self esteem, lowered 
concentration, elevated reactivity, nightmares, intrusive 
thoughts, flashbacks, social/interpersonal/employment 
problems.  The veteran's employability was noted to be 
limited in any labor market at that time because of his 
psychological and physical difficulties.  If the veteran felt 
able to pursue vocational assistance refocusing, or 
rehabilitation, the staff would be willing to support his 
desire and ability to do so.

The veteran was hospitalized at VA in January and February 
1995.  He reported that for the previous four weeks he had 
been feeling rather down, had poor sleep, felt tired and was 
having flashbacks at times of Korea.  He admitted to suicidal 
thoughts but denied any serious thoughts, plans, or intent.

In June 1997, the veteran was again examined for compensation 
purposes.  The examiner estimated that the veteran's past GAF 
was about 65.  This was based on the veteran's reports that 
one year earlier he had been troubled with some mental 
confusion and had some suicidal ideation.  At the time of the 
examination, the veteran's GAF was estimated at 80.  This was 
based on the veteran's reports that he was sleeping better 
and was mentally more alert and aware.  He stated that his 
train of thought was less chaotic and he was more focused.  
He had been taking a class of about 40 people, but had to 
drop out because of transportation problems.

On mental status examination, he was oriented to person, 
place, and time.  His memory was good.  He voiced no 
delusional systems.  He stated that he was distrustful of 
people, but this distrust did not interfere with his 
activities of daily living.  He lived by himself, and rode 
his bicycle an average of 35 miles per day.

The examiner noted that the veteran's complaints seemed to do 
primarily with physical symptoms.  He stated that he had 
chronic pain.  He was not on medication.  He used marijuana 
on a regular basis.  He estimated that his daily use of 
marijuana was about two and half joints per day.  He also had 
problems with bleeding from his large intestine.  When asked 
if head any particular mental problems, he was at a loss to 
describe any psychiatric symptoms.  The veteran stated that 
his mental problems could be described as anxiety, anger, and 
frustration.  He ascribed the basis of these mental problems 
to realizing that he could not trust people.  During the 
course of the examination, the examiner noted the veteran had 
generalized body tics that might occur every three to four 
minutes and sometimes he would cry out in pain.

The veteran reported that he had not been gainfully employed 
for the previous six years.  He had a cosmetology and 
barber's license.  He said that he did have pleasures in 
life, and this included learning.

In September 1997, the veteran was admitted to VA 
hospitalization.  The admitting diagnosis was PTSD, depressed 
with suicidal ideation.

In October 1997, the veteran was noted to be unable to work 
as a barber because his anxiety had caused his hands and body 
to shake.  He was concerned that he had been unable to work 
or be around others in any satisfactory manner.  He had 
attempted to attend college several times, but had not yet 
been unable to complete a semester.

The veteran was admitted to inpatient treatment for PTSD at 
the National Center for PTSD in Menlo Park from November 1999 
to January 2000.  The discharge diagnoses were PTSD with a 
GAF of 50.  The veteran complained of social isolation and 
intense loneliness for approximately the last ten years, 
beginning when he was hospitalized for a breakdown in 1978.  
Since then social discomfort had worsened to the point that 
he was only comfortable in one-on-one situations.  He tended 
to become anxiety ridden in groups.  He reported having had 
problems with anxiety since 1954 when discharged from the 
military.  The veteran was noted to benefit significantly 
from his treatment as evidenced by a heightened sense of 
optimism; diminished sense of guilt; improved assertive 
communication and affect tolerance skills; and a less rigid, 
more compassionate, means of relating to himself and others.

The veteran was most recently examined by VA for compensation 
purposes in February 2000.  The examiner noted his review of 
the veteran's claims folder, and noted that he had performed 
the June 1997 examination.  The examiner noted that the 
veteran reviewed the June 1997 examination and did not think 
there were any gross errors.  The veteran had been discharged 
a month earlier from a two month in-patient PTSD treatment 
program.  The veteran did note that at that time, he had been 
smoking marijuana.  The marijuana use had markedly reduced 
the veteran's PTSD symptoms, particularly depression and 
anxiety.  The veteran noted that he was no longer using 
marijuana and had noted an increase in his symptomatology 
mainly anxiety, depression and low self-esteem.  He said that 
he "never left Korea" and that he was always uptight, 
fidgety and just about losing it.  He stated that 
particularly when he was under stress he got uptight, 
fidgeted, and feared that he would "lose it."  At these 
times of increased stress, he found himself back in Korea.  
He had a great fear of losing control.  It was emphasized 
that these symptoms were much more pronounced when he was not 
using marijuana as a tranquilizer.

He stated that he did have bad dreams.  He described the 
dreams as crazy. Sometimes they involved Korea, but in 
general, it was in situations where he could not escape.  He 
reported that he had not used alcohol in the last 15 years, 
but stated that when he was drinking it did relax him.  He 
stated that while he was smoking pot, it relaxed him but now 
that he was not using pot, it had "brought back things that 
were buried".  His symptoms included insomnia.  He said he 
could not sleep.  He had suicidal thoughts.  He was anxious 
and irritable.  He was tense in his muscles.  He said that he 
had a lump in his throat.  He was short of breath and had 
butterflies.  He said that he had no energy and frequently 
was quite tearful.  

He stated that he was discharged from the service in 1953 and 
for the next 25 years, he thought that he was all right, but 
he reported that in 1978 he "flipped out".  He said that he 
was placed in a straitjacket and taken to the hospital.  
Since 1978, he reported that he isolated himself and had at 
times gone into the mountains to hide.  He stated that he 
wanted to get away from Korea.  He ascribed his  "flipping 
out" in 1978 to be related to his combat experiences in 
Korea.  He said that he desperately wanted to get better and 
wanted to function better.  He stated that in the past Prozac 
has helped to some extent.  Since he no longer used pot, he 
was unable to work.  

The veteran said that he was hypervigilant in that he would 
look out the window to see if there was anyone there.  He had 
no friends and no social life. At one time, he was attending 
AA but had not done so because this involved being with 
people.  He said that stressors included being in a stressful 
situation; being around people who are rude, noisy and loud.  
He said he did not want to discuss his time in Korea.  He 
said cold was another stressor.  He stated that that was one 
reason he came to the southwest and he frequently wore socks 
at night.  He said that certain odors were a stressor.  He 
stated that he had no pleasures in life.  His appetite was 
both good and bad.  His energy level was down.  He felt tense 
and on edge most of the time.  He was pessimistic about the 
future, feeling that probably a year from now he would not be 
here.  

On mental status exam, the veteran was oriented as to person, 
place and time.  Rapport with was easily established.  His 
affect was broad.  He voiced no delusional systems, no 
indication of any underlying psychotic thought process.  The 
examiner asked him how he felt about long time exposure to 
cold and he shuddered and had a tic like jerk.  The examiner 
made some mention about Chinese overwhelming their positions 
and he became very agitated, tearful and shaking.  It was 
only after about 10 minutes that he was able to regain his 
composure the when the examiner made mention of these two 
items.  His memory was good.  There was no indication of any 
cognitive impairment.  Mood was depressed and anxious.  

The diagnosis was PTSD delayed onset associated with 
depression and anxiety.  The examiner noted a GAF of 41 at 
the time of the examination and a year earlier.

In March 2000 the veteran's VA social worker submitted a 
statement in support of the veteran.  He noted that the 
veteran experienced intrusive thoughts, high levels of 
tension and anxiety on a daily basis.  Fears of losing 
control of his anger and problems with concentration were a 
major concern.

The veteran was said to experience profound impairment of 
social and occupational functioning.  He was extremely 
isolated.  His primary social contacts were counseling and 
support groups.  He had been unable to work for a number of 
years and consequently was unable to financially prepare for 
retirement.

The social worker noted that the veteran's PTSD symptoms and 
impairments were persistent and enduring.  He had 
participated actively in therapy and overcome problems with 
substance abuse.  He had tried on a number of psychiatric 
medications with limited benefit.  His prognosis for 
improvement was poor.

During a May 2000 therapy session, the veteran reported that 
he had days of feeling pretty good, and that he sometimes 
felt guilty when he did feel good.  The veteran reported that 
he wasted a lot of time in the years after Korea, feeling 
miserable and not knowing what was wrong.  He reported that 
his stay at the Menlo Park inpatient program had been the 
greatest thing that ever happened to him and he was grateful.  
The veteran reported trying to live in the present and did 
not even want to think about the things that happened in 
Korea. 

A note dated later in May 2000 from the veteran's 
psychiatrist reported that the veteran was suffering from a 
severe disabling medical condition and was too ill to serve 
on a jury at that time or any time in the future.  Therapy 
notes of even date reported that the veteran did not want to 
go through the stress of jury duty. 

Therapy notes from June 2000 reported that the veteran 
preferred to avoid people outside his therapy group.  A July 
2000 psychiatry progress note reported the veteran was doing 
pretty well.  He stated that he was still reclusive, but was 
getting out more bicycling.  He was assigned a GAF of 41.

Analysis

Based upon a review of the evidence the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 
100 percent rating under the old criteria.  His PTSD 
symptomatology includes nightmares, flashbacks, irritability, 
an inability to control anger, trouble sleeping, and 
depression. He also experiences guilt, loss of energy and 
concentration, and suicidal ideations.  His GAF scores have 
ranged from a low of 21 through 60, most consistently being 
noted in the range of 50-55.  Scores of 50-55 reflect a 
degree of impairment that is considered moderate to serious. 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.125 (2000).  A GAF score of 41 to 50 reflects no friends 
and an inability to keep a job.  A GAF score of 31 to 40 
reflects a major impairment including an inability to work.  
Id.  A score of 21 reflects behavior that is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas.  

The evidence indicates that the veteran last worked in 
approximately 1991.  The evidence supports a finding that he 
has been unable to secure or follow a substantially gainful 
occupation due to his service- connected PTSD.  The VA 
discharge summary in February 1993 noted he was qualified for 
a menial job.  Subsequently, the veteran was noted to have 
limited employability in February 1994.  By 1997, his 
symptoms appeared to have decreased; however, this appears to 
have been by illegal drugs for self-medication.  Most 
recently, the veteran has been noted to have profound 
impairment of social and occupational functioning.  The Board 
finds that several medical opinions have indicated that the 
veteran was unable to obtain or retain employment because of 
his PTSD.  The majority of the evidence supports a finding 
that the veteran's service-connected mental disability 
renders him unable to obtain or retain employment because of 
the incapacity to function in work environment.

While the evidence does not show symptomatology which 
reflects gross repudiation of reality, the evidence does show 
that the veteran is demonstrably unable to obtain or retain 
employment.  Overall, based on the symptomatology produced by 
his service-connected disability, total incapacity is shown.  
Accordingly, the Board finds that the schedular requirements 
for a 70 rating for PTSD have been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.7, 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).

Because the Board finds the veteran is unable to obtain or 
retain employment, a 100 percent schedular evaluation is 
warranted under the old criteria.  Where the law or 
regulation changes before conclusion of the appeal process, 
the version most favorable to the appellant applies, unless 
otherwise provided.  Karnas, 1 Vet App 308.  Applying the 
version most favorable to the veteran, he should be assigned 
a 100 percent schedular rating.


ORDER

Entitlement to a 100 percent schedular evaluation is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

